Case 1:20-cv-09732-AT Document16 Filed 03/17
PAUL, WEISS, RIFKIND,

1285 AVENUE OF THE AMERICAS
NEW YORK, NEW YORK 10019-6064

TELEPHONE (212) 373-3000

LLOYD K. GARRISON (1946-1991)
RANDOLPH E. PAUL (1946-1956)

SIMON H. RIFKIND (1950-1995)
LOUIS S. WEISS (1927-1950)
JOHN F. WHARTON) (1927-1977)

(212) 373-3166

WRITER’S DIRECT FACSIMILE

(212) 492-0166

WRITER'S DIRECT E-MAIL ADDRESS

aehrlich@paulweiss.com

March 16, 2021

By EMaIL/ECF

WHARTON & GARRISON LLP

UNIT 5201, FORTUNE FINANCIAL CENTER

5 DONGSANHUAN ZHONGLU

CHAOYANG DISTRICT, BEIJING 100020, CHINA
TELEPHONE (86-10) 5828-6300

SUITES 3601 — 3606 & 3610
36/F, GLOUCESTER TOWER
THE LANDMARK

15 QUEEN’S ROAD, CENTRAL
HONG KONG

TELEPHONE (852) 2846-0300

ALDER CASTLE

10 NOBLE STREET

LONDON EC2vV 7JU, UNITED KINGDOM
TELEPHONE (44 20) 7367 1600

FUKOKU SEIMEI BUILDING

2-2 UCHISAIWAICHO 2-CHOME
CHIYODA-KU, TOKYO 100-0011, JAPAN
TELEPHONE (61-3) 3597-6101

TORONTO-DOMINION CENTRE

77 KING STREET WEST, SUITE 3100
PO, BOX 226

TORONTO, ONTARIO MSK 1J3
TELEPHONE (416) 504-0520

2001 K STREET, NW
WASHINGTON, DC 20006-1047
TELEPHONE (202) 223-7300

S00 DELAWARE AVENUE, SUITE 200
POST OFFICE BOX 32

WILMINGTON, DE 19899-0032
TELEPHONE (302) 655-4410

5x2 || DOCUMENT
ELECTRONICALLY FILED

SS | DOC #:

H.
BRIAN BOLIN
ANGELO BONVINO
ROBERT BRITTON
DAVID W BROWN
WALTER BROWN**
SUSANNA M. BUERGEL
JESSICA S. CAREY
DAVID CARMONA
GEOFFREY R, CHEPIGA
ELLEN N. CHING
WILLIAM A, CLAREMAN
LEWIS R. CLAYTON
YAHONNES CLEARY
RACHAEL G. COFFEY
JAY COHEN
KELLEY A. CORNISH
Conisvor ner J. CUMMIN
SV. DE LA BASTIDE Tu
MEREDITH DEARBORN*
Aniee. DECKELBAUM
NL. DUNN
ALICE BELISLE EATON
ANDREW J. EHRLICH

H
BRAD J. FINKELSTEIN
BRIAN P. FINNEGAN
ROBERTO FINZI
PETER E. FISCH
HARRIS FISCHMAN

ADAM M. GIVERTZ
SALVATORE GOGLIORMELLA
NEI GOLDMAN

HE B. GOLDSTEIN
ROBERTO J. GONZALEZ*
CATHERINE L. GOODALL
CHARLES H. GOOGE, JR

NICHOLAS GROOMBRIDGE
BRUCE A GUTENPLAN
MELINDA HAAG

ALAN S. HALPERIN
CLAUDIA HAMMERMAN
BRIAN S. HERMANN
MICHELE HIRSHMAN
JARRETT R. Hota
ROBERTE

DAVID Ss. HUNTINGTON
AMRAN HUSSEIN
LORETTA A. IPPOLITO |
WILLIAM A. ISAACSON
JAREN SANGHORBANI

PATRICK N. KARSNITZ
JOHN C. KENNEDY
BRIAN KIM

KYLE J. KIMPLER

mas fl DATE FILED: 3/17/2021

 

CLAUDINE MEREDITH-GOUJON

WILLIAM B. MICHAEL

JUDIE NG SHORTELL*

CATHERINE NYARADY

JANE B. O'BRIEN

ALEX YOUNG K. OH

BRAD R. OKUN

LINDSAY B. PARKS

ANDREW M. PARLEN

DANIELLE C. PENHALL

CHARLES J. PESANT

JESSICA E. PHILLIPS*

VALERIE E RADWANER

JEFFREY J. nee

CARL L. REISNE

LORIN L REISNER

Ee S. RHE

TERG RICCIARDI

RIEMA|

JACQUELINE, P RUBIN
CHARLES F. “RICK” RULE*
RAPHAEL M. RUSSO
ELIZABETH M_ SACKSTEDER
JEFFREY D. SAFERSTEIN
JEFFREY B. SAMUELS
KENNETH M. SCHNEIDER
ROBERT B. SCHUMER
JOHN M. SCOTT
DRIAN SCRIVANI

LE T. SEIFRIED
KANNON K. SHANMUGAM*
CULLEN L. SINCLAIR
AUDRA J. SOLOWAY
SCOTT M. SONTAG

ARUN M. STEWART
Eric ALAN STONE
AIDAN SYNNOTT
BRETTE TANNENBAUM
RICHARD Cc. TARLOWE

NICA K THURMOND
DANIEL J. TC TAL
CONRAD VAN OSGERENBERG
KRISHNA wen
JEREMY M.
LIZAM VELAZQUEZ
MICHAEL VOGEL
RAMY J. WAHBEH
JOHN WEBER
LAWRENCE G. WEE
THEODORE V. WELLS, JR
LINDSEY L. WIERSMA
STEVEN J. WILLIAMS
LAWRENCE I. WITDORCHIC
AUSTIN WITT
MARK B. WLAZLO
ADAM WOLLSTEIN
neni gee ue wt MASON WOOD
|

JEN

BETTY YAP*
JORDAN E. YARETT
KAYE N. YOSHINO
TONG YU

TRACEY A. ZACCONE

TAURIE M. ZEITZER
T ROBERT ZOCHOWSKI, JR

*NOT ADMITTED TO THE NEW YORK BAR
“ADMITTED ONLY TO THE CALIFORNIA BAR

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007-1312

Re: Breeana George v. Riverside Park Conservancy,
No. 1:20-cv-09732-AT

Dear Judge Torres:

I write on behalf of Defendant Riverside Park Conservancy regarding the
initial pretrial conference in this matter, currently scheduled for March 23, 2021.

With Plaintiff's consent, we request that the conference be adjourned to a
date convenient to the Court after May 3, 2021. The parties are presently engaged in this
District’s automatic mediation program for counseled employment discrimination cases.
The first mediation session is scheduled for April 26, 2021, and the parties believe that
postponing the conference until after the mediation session would allow the parties to
make the most efficient use of the conference with the Court.
Case 1:20-cv-09732-AT Document16 Filed 03/17/21 Page 2 of 2
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

We thank Your Honor for your attention to this matter.
Respectfully submitted,
/s/ Andrew J. Ehrlich
Andrew J. Ehrlich

ce: Rita Sethi (by Email/ECF)

GRANTED. The conference scheduled for March 23, 2021, is ADJOURNED to
May 4, 2021, at 10:40 a.m. By April 27, 2021, the parties shall submit their joint
letter and proposed case management plan.

SO ORDERED.

Dated: March 17, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
